Citation Nr: 1441935	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left ankle impingement syndrome with chronic sprain/strain and degenerative joint disease.  

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  

3.  Entitlement to special monthly pension based on the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1942 to December 1945.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Newark, New Jersey, Regional Office (RO) which denied both an increased disability evaluation for the Veteran's left ankle impingement syndrome with chronic sprain/strain and degenerative joint disease and special monthly pension based on the need for regular aid and attendance or being housebound.  In July 2012, the RO denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In August 2014, the Veteran submitted a Motion to Advance on the Docket.  In August 2014, the Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

REMAND

The Veteran asserts that an increased evaluation for his left ankle disorder and special monthly compensation based on the need for regular aid and attendance or at the housebound rate is warranted as his left ankle disabilities have increased in severity and render him unable to stand or to walk without assistance and essentially housebound.  

In a May 2014 written statement, the Veteran asserted that he was "homebound" and received VA home healthcare twice a week.  Clinical documentation of the cited VA treatment is not of record.  

In a July 2014 written statement, the accredited representative indicated that the Veteran was "currently in a Care Facility and unable to be available at this time" for a scheduled hearing before a Veterans Law Judge.  Clinical documentation from the Veteran's care facility has not been requested for incorporation into the record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left ankle disorder after June 2010 and his treatment at the care facility in which he currently resides including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2010.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case (SOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

4.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable 
to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

